BY THE COURT
This action was brought by the Superintendent of Insurance, and the purpose of the action was ’to compel the defendant to show *565cause why the company should not be ousted from the transaction of its business in Ohio and its affairs liquidated.
Attorneys — Edward C. Turner, Atty. Gen. and C. F. Younger, for Conn; Wilson & Rector, for Union; all of Columbus.
The defendant demurs to the petition and the demurrer is supported upon two grounds:— first, that the court has no original jurisdiction because the action is not in quo warranto, second, that the court has no jurisdiction on behalf of the Insurance Commissioner against the defendant as a fraternal benefit society.
The first proposition, we think, is fully met by the case of Hirach v. Conn, Supt. of Insurance, 115 OS. 44.
The real question involved in the second proposition cannot be successfully urged upon the demurrer for the reason that although the petition admits that the defendant was organized as a fraternal benefit association it avers that it is in fact a domestic insurance company. This averment being admitted by the demurrer we think the demurrer must be overruled.
While certain privileges and rights are given by statute to fraternal benefit associations these rights would not follow if it enlarged its business so as to become a domestic insurance company.
Demurrer overruled.
(Ferneding, Kunkle and Allread, JJ., concur).